Pee Cueiam.
The State’s evidence tended to show the defendant and his wife had separated a number of times during which the defendant’s parents made contributions to the support of the wife and children. Over objection, the wife testified: “I called him (defendant) up on Friday after he had been gone a week and told him the children didn’t have any milk and I didn’t have any money to buy any with and he said, ‘Well you will have to go to court and see what you can get ... I am through.’ ... He had not provided any support since that time.”
The evidence was clearly competent as an admission of the defendant and, with the other evidence, made out a case for the jury. The defendant did not offer testimony. His complaint that the charge was overbalanced in favor of the State and the other objections are without merit.
No error.